PER CURIAM.
We granted review of the Court of Civil Appeals’ decision affirming the trial court’s judgment that rejected the landowner’s challenge to the City of Bayou La Batre’s right of condemnation of an easement across her property for the construction of a sewer line. After careful consideration of the respective contentions of the parties, we affirm conditionally that portion of the judgment of the Court of Civil Appeals that upholds the City’s right to condemn the property in question.
We remand the cause, however, for further consideration of the landowner’s challenge to the City’s constitutional right to convey title to the sewer addition to the principal user of the new facility. Stated otherwise, the Court of Civil Appeals is instructed to consider whether the City’s exercise of the right of condemnation, under the facts of this case, is constitutionally repugnant to the exercise of its right to convey to a private entity a public facility the construction of which forms the legal basis for the City’s right of condemnation.
AFFIRMED CONDITIONALLY AND REMANDED WITH INSTRUCTIONS.
HORNSBY, C.J., and JONES, ALMON, ADAMS, HOUSTON, STEAGALL and KENNEDY, JJ., concur.